       Case 1:20-cv-00017-AW-GRJ Document 9 Filed 05/20/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

PETRA HALL and SEAN TRUSSELL,
      Plaintiffs,
v.                                                  Case No. 1:20-cv-17-AW-GRJ
JUICY CRAB INC., SEA CRAB INC.,
THE BOIL JAX INC., and THE JUICY
CRAB JAX LLC,
     Defendants.
_______________________________/
                           ORDER CLOSING THE FILE

      Plaintiffs have filed a notice of voluntary dismissal with prejudice. ECF No. 8.

The notice is effective without an order. See Fed. R. Civ. P. 41(a)(1)(A)(i); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012). This order confirms

that the case has been dismissed.

      This case included FLSA claims, and compromises of certain FLSA claims

are ineffective without court approval. See Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1353 (11th Cir. 1982). No party has asked the court to review or

approve any settlement. Nevertheless, through their notice of dismissal—whether

based on an unapproved settlement or otherwise—the Plaintiffs have abandoned

their case. The clerk will close the file.
Case 1:20-cv-00017-AW-GRJ Document 9 Filed 05/20/20 Page 2 of 2




SO ORDERED on May 20, 2020.

                            s/ Allen Winsor
                            United States District Judge
